Mr. Chief Justice Craig delivered the opinion of the court: It will be observed that the act in question was passed by the legislature on the 22d day of May, 1895, and on the same day the act was approved by the Governor. Section 13 of article 4 of the constitution provides: “No act of the General Assembly shall take effect until the first day of July next after its passage, unless, in case of emergency, (which emergency shall be expressed in the preamble or body of the act,) the General Assembly shall, by a vote of two-thirds of all the members elected to each house, otherwise direct.” The Governor, in the selection of trustees, did not wait until the first day of July, but on the fifth day of June, 1895, he appointed, and the Senate confirmed, Barr, Pleasants, Rice, Walsh and Young-blood as trustees of the Eastern Illinois State Normal School, and they were on the same day commissioned by the Governor as such trustees, and it is contended, first, that the appointment of the five trustees before the act went into effect is invalid; second, that the appointment of S. M. Inglis is void because the office of trustee is a distinct office from that of Superintendent of Public Instruction, and the constitution prohibits the superintendent from holding any other office while he. holds the office of superintendent; third, that the pleas are bad in failing to state that no two members of the board reside in any one county or senatorial district. In regard to the point first relied upon, if there was no other provision of the constitution bearing on the question except section 13 of article 4, supra, there might be much force in the position of plaintiff in error; but upon an examination of the constitution it will be found that other provisions have a controlling effect on the question involved. Section 16, article 5, of the constitution, declares: “Every bill passed by the General Assembly shall, before it becomes a law, be presented to the Governor. If he approve, he shall sign it, and thereupon it shall become a law.” Webster defines the word “thereupon” as follows: “immediately, at once, without delay.” Under this clause of the constitution an act of the legislature becomes a law immediately upon receiving the approval of the Governor. It does not go into effect until the first day of July after its passage, but it is nevertheless a law after it receives the approval of the Governor. The existence of a law and the time when it shall take effect are two separate and distinct things. The law exists from the date of approval, but its operation is postponed to a future day. Suppose the legislature, at its session in 1895, had passed an act providing that after the first day of January, 1896., the rate of interest should be eight per cent per annum on all money loaned; it could not be said that the law did not exist until the first day of January, 1896, but, on the other hand, it is plain that the law would owe its existence to the date of its approval, but would not go into effect until a future day. Section 10, article 5, of the constitution, provides: “The Governor shall nominate, and by and with the advice and consent of the Senate * * * appoint, all officers whose offices are established by this constitution or which may be appointed by law and whose appointment or election is not otherwise provided for, and no such officer shall be appointed or elected by the General Assembly.” This confers the appointing power on the Governor, and when the office was created by the legislature by the passage of an act which received the approval of the executive, then the Governor was authorized to appoint the trustees, although the act did not take effect until the first day of July after its passage. The trustees, however, could do nothing to carry out the provisions of the act until the law took effect. Section 5, of article 5, of the constitution, provides that the Superintendent of Public Instruction “shall not be eligible to any other office during the period for which he shall have been elected;” but, as has been seen, the act in question provides that the Superintendent of Public Instruction shall be a trustee of said school, ex officio, and it is contended that under the constitution Inglis, superintendent, is not eligible to act as a trustee. The constitution provides for the election of Superintendent of Public Instruction, but it does not define the duties of that officer, except to provide that he shall reside at the capital of the State and make an annual report to the Governor, and that he shall perform such duties as might be provided by law. (Art. 5, secs. 1, 21.) The duties of this officer are to be found in the acts of the legislature which have been passed from time to time since the constitution of 1870 was adopted. As the duties of this officer are imposed by the legislature, may not the legislature provide that one of his duties shall be to act as trustee of the Eastern Illinois Normal School? We perceive no reason why that duty may not be imposed upon him. But the argument is that a trustee of a State institution holds an office; that the superintendent cannot, under the constitution, hold any other office, and therefore he cannot hold the office of trustee of the normal school. The difficulty with the position is, that the superintendent has not been appointed to nor does he hold another office. He was not appointed trustee by the Governor, nor by any other appointing power, if any such exists. The legislature, in framing the law, merely made the superintendent a trustee of the school, ex officio. In other words, the legislature, as it had a right to do, merely enlarged the duties of his office. It is a common thing for the legislature to impose additional duties on an officer, and when that has been done it was never supposed that the officer who was clothed with new duties had been appointed to another office. In Kilgour v. Drainage Comrs. 111 Ill. 342, where the Drainage act provided that the commissioners of highways of a town shall be drainage commissioners, it was contended that the act created a new office, but it was held otherwise. It is there said (p. 350): “Numerous instances might be referred to in which the legislature has imposed new duties upon officers already elected, where the duties of such officers are not fixed by the constitution, and the constitutionality of such enactments would seem to be unquestionable. Imposing, by law, new duties upon officers merely statutory, already chosen, is by no means the appointment or selection of such officers by the legislative department.” Section 4, chapter 122, of Hurd’s Statutes of 1889, imposes the following among other duties on the Superintendent of Public Instruction: “Sixteenth, to be ex officio a member of the board of trustees of the University of Illinois and of the Southern Normal University. Seventeenth, to be ex officio a member of the board of education of the State of Illinois, and to act as secretary thereof.” The right of the superintendent to act on these boards has never, so far as we are advised, been called in question, and if the legislature had the power to impose the duty in the one case it has in the other. As to the third question relied upon but little need be said. It is expressly averred in the pleas that no two of the trustees appointed by the Governor reside in the same county or senatorial district, but it is contended that if the Superintendent of Public Instruction is a member of the board of trustees the pleas should aver that he did not reside in the same county or senatorial district with either of the other trustees. Upon an inspection of the act it will be found that the proviso, “that no two members of said board shall be residents of any one county or in one senatorial district,” refers merely to the board to be appointed, and has no reference whatever to the Superintendent of Public Instruction. Finding no error in the judgment it will be affirmed. Judgment affirmed.